Exhibit 10.1

8% CONVERTIBLE PROMISSORY NOTE

£150,000.00
August      , 2005

FOR VALUE RECEIVED, the adequacy of which is hereby acknowledged, the
undersigned, ELCOM INTERNATIONAL, INC., a Delaware corporation, whose principal
address is 10 Oceana Way, Norwood, Massachusetts 02062 (“Maker”), promises to
pay to      , a      , whose principal address is      (“Payee”), the entire
aggregate principal amount of One Hundred Thousand [Pounds Sterling]
(£150,000.00), pursuant to the terms and conditions contained herein, together
with interest thereon at the rate hereinafter provided, in accordance with the
following.

1. Principal and Interest. The principal amount of this Note and all interest
accrued thereon shall be due and payable in one installment within three
business days after Maker records two sequential quarters of profitability with
respect to its continuing operations (i.e. net income from continuing
operations), as certified by Maker’s Chief Financial Officer (the “Maturity
Date”), unless and to the extent that this Note shall have been previously
converted pursuant to Section 3 hereof, in which case all outstanding principal
under this Note and all interest accrued thereon shall be satisfied in full by
virtue of such conversion and issuance and delivery of fully paid and
non-assessable shares of Maker’s common stock, par value $.01 per share (“Common
Stock”), to Payee, all as set forth in Section 3 hereof. Interest on the
principal amount of this Note shall accrue at the rate of Eight Percent (8.0%)
per annum commencing as of the date hereof and continuing until all principal
and accrued interest owing under this Note is paid in full. Interest shall be
calculated upon a year of 360 days for the actual number of days elapsed.

2. Payment. In the event this Note is not converted pursuant to Section 3, all
principal and all accrued interest due hereunder shall be payable on the
Maturity Date in sterling (or by Maker’s check payable in such money) to Payee
in person or at Payee’s address (as given above) or at such other place as Payee
or any other holder of this Note may designate in writing to Maker.
Alternatively, Payee may designate a bank account into which Maker shall wire
transfer payments of principal and interest. To the extent payment becomes due
and payable under this Note on a day which is not a business day, such payment
is and shall be due and payable on the next succeeding business day.

3. Conversion.

(a) Mandatory Conversion. The outstanding principal on this Note and all
interest accrued thereon shall be converted into shares of Common Stock, as soon
as practicable after the occurrence of the “AIM Financing” (as defined below),
at the same per share purchase price of the Common Stock in the AIM Financing.
For clarity, upon conversion of this Note pursuant to this subsection 3(a), this
Note shall be converted into that number of shares of Common Stock equal to the
quotient obtained by dividing (i) the sum of the outstanding principal on this
Note and all Accrued Interest by (ii) the per share purchase price of the Common
Stock sold in the AIM Financing. The term “AIM Financing” as used herein shall
refer to the sale by Maker of Common Stock in a single transaction or a series
of related transactions, to non-U.S. persons outside the U.S. pursuant to
Regulation S promulgated under the Securities Act of 1933, as amended (the
“Securities Act”).

(b) Fractional Shares. Maker shall not be required to issue fractional shares of
Common Stock upon the conversion of this Note. If Payee would be entitled, upon
the exercise of any rights evidenced hereby, to receive a fractional interest in
a share of Common Stock, in lieu thereof Payee shall be entitled to receive from
Maker an amount in cash equal to that portion attributable to such fractional
share.

(c) Other Matters. Maker covenants that the shares of AIM Financing Securities
issued upon the conversion of this Note will (i) when issued upon such
conversion, be validly issued, fully paid and non-assessable and (ii) be issued
in reliance upon the exemption from the registration and prospectus delivery
requirements provided by Regulation S promulgated under the Securities Act.

4. Representations and Warranties of Maker. Maker hereby represents and warrants
that: (a) Maker is duly organized, validly existing and in good standing under
the laws of the state of Delaware; (b) the execution, delivery and performance
of this Note by Maker have been duly authorized by all necessary action,
corporate or otherwise, of Maker and are not in contravention of any of its
Certificate of Incorporation, Bylaws or any agreements to which it is a party or
by which any of its property is bound; and (c) this Note is the legal, valid and
binding obligation of Maker, enforceable against Maker in accordance with its
terms.

5. Representations and Warranties of Payee. Payee hereby represent and warrants
that: (a) it is not a U.S. person; (b) will resell shares of Common Stock only
in accordance with Regulation S, pursuant to registration or an exemption
therefrom; and (c) will not engage in hedging transactions with regard to shares
of Common Stock unless in compliance with the Securities Act.

6. Events of Default. The then-outstanding principal and accrued interest on
this Note shall, at the option of Payee, become due and payable without notice
or demand, upon the happening of any one of the following specified events:



  (a)   the making of a general assignment for the benefit of creditors by
Maker;



  (b)   the voluntary filing of any petition or the commencement of any
proceeding by Maker for any relief under any bankruptcy or insolvency laws, or
any laws relating to the relief of debtors, readjustment of indebtedness,
reorganizations, compositions, or extensions; or



  (c)   the involuntary filing of any petition or the commencement of any
proceeding against Maker for any relief under any bankruptcy or insolvency laws,
or any laws relating to the relief of debtors, readjustment of indebtedness,
reorganizations, compositions, or extensions, which proceeding is not dismissed
within 30 days.

7. Security. This Note is secured pursuant to that certain Amended and Restated
Collateral Agency and Security Agreement, among the Maker and each of the
Secured Parties named therein, which is incorporated herein by reference as if
fully set forth herein.

8. Cancellation. After all principal and accrued interest at any time owed on
this Note has been paid in full, this Note shall be surrendered to Maker for
cancellation and will not be reissued.

9. Expenses of Collection. Maker agrees to pay Payee’s reasonable costs in
collecting and enforcing this Note, including reasonable attorney’s fees.

10. Waiver by Payee. No waiver of any obligation of Maker under this Note shall
be effective unless it is in a writing signed by Payee. A waiver by Payee of any
right or remedy under this Note on any occasion shall not be a bar to exercise
of the same right or remedy on any subsequent occasion or of any other right or
remedy at any time.

11. Notice. Any notice required or permitted under this Note shall be in writing
and shall be deemed to have been given on the date of delivery, if personally
delivered to the party to whom notice is to be given, or on the fifth business
day after mailing, if mailed to the party to whom notice is to be given, by
certified mail, return receipt requested, postage prepaid, and addressed as
follows:

if to Maker, at

Elcom International, Inc.

10 Oceana Way

Norwood, Massachusetts, 02062

Attn: President

if to Payee, to

     

     

     

12. Waiver by Maker. Maker hereby expressly waives presentment, demand, and
protest, notice of demand, dishonor and nonpayment of this Note, and all other
notices or demands of any kind in connection with the delivery, acceptance,
performance, default or enforcement hereof.

13. Severability. If any one or more of the provisions of this Note shall for
any reason be held to be invalid, illegal or unenforceable, in whole or in part
or in any respect, or if any one or more of the provisions of this Note operate
or would prospectively operate to invalidate this Note, then and in any such
event, such provision(s) only shall be deemed null and void and shall not affect
any other provision of this Note and the remaining provisions of this Note shall
remain operative and in full force and effect and in no way shall be affected,
prejudiced, or disturbed thereby.

14. Governing Law. This Note shall be governed by and construed in accordance
with the laws of England and the parties submit to the non-exclusive
jurisdiction of the English courts.

IN WITNESS WHEREOF, Maker has executed this Note as of the date first above
written.

ELCOM INTERNATIONAL, INC.

     

By: Robert J. Crowell
Its: Chairman and Chief Executive Officer


     

By:

Its:

